Citation Nr: 0317587	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine with chronic facet syndrome, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1988 
to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which continued a noncompensable evaluation for chronic facet 
syndrome effective November 14, 1999.  In February 2002, the 
RO increased the evaluation for degenerative disc disease of 
the lumbar spine with chronic facet syndrome to 10 percent 
effective November 14, 1999.  The veteran subsequently 
perfected this appeal.  

In February 2003, the Board sent the veteran a letter 
advising him that Diagnostic Code 5293, pertaining to the 
evaluation of intervertebral disc syndrome, was amended 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  

In March 2003, the Board received a statement in support of 
claim wherein the veteran indicated that he would like to be 
considered for service connection for the left knee.  The 
Board considers this an informal claim of entitlement to 
service connection for a left knee disability and at this 
time, refers this matter to the RO for the appropriate 
action.


REMAND

On review, the Board has determined that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the veteran must be 
notified of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The veteran should be scheduled for a 
VA orthopedic/neurologic examination in 
order to ascertain the nature and 
severity of his service-connected low 
back disability, characterized as 
degenerative disc disease of the lumbar 
spine with chronic facet syndrome.  The 
claims folder should be available for 
review in conjunction with the 
examination.  

The examiner should perform all indicated 
tests and studies, to include range of 
motion testing of the lumbar spine.  The 
examiner is specifically requested to 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement and if so, 
whether any such manifestation of 
disability is likely to cause additional 
functional limitation.  The examiner 
should also describe whether pain 
significantly limits functional ability 
during flare-ups or on repeated use.  

The examiner is further requested to 
indicate whether there is any evidence of 
intervertebral disc syndrome or 
neurological findings attributable to the 
degenerative disc disease in the 
veteran's lumbar spine.  In this regard, 
the examiner is requested to specifically 
describe the symptoms associated with the 
veteran's disc disease and the severity 
and duration of any recurring attacks.  
He/she should also indicate if there is 
any demonstrable muscle spasm, absent 
ankle jerk or other neurological findings 
appropriate to the site of the diseased 
disc.  All findings, and the reasons and 
bases therefore, should be set forth in 
detail.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for degenerative disc disease 
of the lumbar spine with chronic facet 
syndrome.  All applicable laws and 
regulations should be considered.  It is 
noted that the criteria regarding the 
evaluation of intervertebral disc 
syndrome were revised effective September 
23, 2002.  See 67 Fed. Reg. 54349 (Aug. 
22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




